Citation Nr: 1728218	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for residuals of prostate cancer.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008 (TDIU) and December 2014 (Prostate Cancer) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In this case, the Veteran did not file a substantive appeal for his residuals of prostate cancer disability.  However, the timely receipt of a substantive appeal is not a jurisdictional prerequisite.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  VA has treated this matter as if it were on appeal and will continue to do so.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACTS

1.  The Veteran is currently rated at the highest allowable rating for his residuals of prostate cancer.

2.  No other diagnostic code is appropriate, given the Veteran's diagnosis.

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 60 percent effective January 7, 2014, for residuals of service-connected prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Residuals of Prostate Cancer

Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Veteran's service-connected residuals of prostate cancer disability is evaluated under DC 7527 (prostate gland injuries, infections, hypertrophy, and postoperative residuals).  This DC is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant. 38 C.F.R. § 4.115(b)  (2016).  In this case, the Veteran's primary symptoms of his residuals of prostate cancer involve voiding dysfunction.

Section 4.115(a) states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  With regard to urine leakage, a 20 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is assigned for urine leakage, urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 38 C.F.R. § 4.115(a).  

In January 2014, the Veteran stated he had leakage that required his pads to be changed more than four times per day.  In June 2016, the Veteran had a VA examination for his residuals of prostate cancer disability.  The examiner noted that the Veteran had voiding dysfunction requiring absorbent material that had to be changed more than four times per day.  The Veteran is currently rated at the maximum rating assignable under DC 7527 effective January 7, 2014 for voiding dysfunction as it relates to the Veteran's residuals of prostate cancer and therefore, a higher rating is not available.  

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Rating the Veteran's symptoms as a urinary tract infection would not result in a higher rating as 30 percent is the maximum allowable under that category.  The Veteran's medical records do not indicate that he has kidney problems (to include renal dysfunction), post-operative bladder fistula, malignant neoplasms of the genitourinary system, or has had kidney transplant surgery in relation to his service-connected residuals of prostate cancer.   The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  Therefore, the Veteran's claim for an increased rating in excess of 60 percent disabling for his service-connected residuals of prostate cancer is denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

III.  TDIU

A.  Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  

B.  Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, including residuals of prostate cancer, coronary artery disease, depressive disorder, tinnitus, erectile dysfunction, and surgical scars.

In his January 2008 TDIU claim application, the Veteran stated that his incontinence, prostate cancer, and depression were preventing him from securing gainful occupation.  The Veteran stated that he last worked full-time in January 2007 and that he lost his last job because of his disability.  The Veteran last worked as a quality control inspector.  The Veteran indicated that he has a high school level education and no special training.  In his May 2014 TDIU claim application, the Veteran stated that his post-operative prostate cancer prevented him from working and that he last worked in September 2006 as a tank car repairman.  In his January 2015 TDIU claim application, the Veteran again stated that his post-operative prostate cancer prevented him from following substantially gainful employment.  The Veteran stated that he last worked full-time in February 2002 as a supervisor.

In terms of work history, in a May 2007 VA examination, the Veteran stated that after he returned from Vietnam, he worked at the state highway department. He stayed there for about a year and a half and then went to work for the railroad.  He worked at the railroad but it kept him away from home too much, so he quit and did contract work until 1978. He was hired at that time with another company, and had been there ever since. The Veteran reported that he had been on long-term disability since February 2007 as a result of back surgery in August 2006.

The Veteran's total combined disability rating was 70 percent disabling effective August 10, 2009.  On that date, the Veteran's depressive disorder was rated as 50 percent disabling.  As such, the Veteran met the schedular requirement under 38 C.F.R. § 4.16(a) as of August 10, 2009.  For the reasons explained below, the Board finds that the Veteran's service-connected disabilities do not render him unemployable.

In a January 2007 doctor's visit, the Veteran stated that he was going back to work that week where he worked at night as a supervisor, but that he wasn't sure he could continue due to his mental condition and back pain.  The Veteran also stated in January 2007 that he was tired because he had been working the previous night.  

In his March 2007 Social Security disability benefits application, the Veteran listed his prostate cancer as a reason he was seeking disability benefits.  The Veteran also stated that his back pain was the reason he was seeking benefits.  The Veteran stated that it was difficult for him to dress and shower.  The Veteran noted that his wife cooked and shopped for him and that since he was not used to working, he felt like he was a burden on his family.  When asked why he was not working, the Veteran responded that he stopped working because he had back surgery on his L4 and L5 and had not been able to work since.  Social Security records indicate that the Veteran was found to be disabled due to his advanced degenerative disc disease.

In a March 2007 VA examination, the Veteran reported that he retired in February 2007 due to back problems.  

In a March 2008 VA examination, the examiner opined that the Veteran may have functional impairment due to his medical problems (eg: incontinence, pain, fatigue), but that the Veteran did not report depressive symptoms that would prohibit him from maintaining part-time employment.  However, in this same examination, the Veteran told the examiner that he had not been employed since February 2007 due to back problems.
In a December 2011 VA examination, the examiner noted that the Veteran stopped working in 2006 due to problems related to his back. This same examiner opined that there were no psychiatric reasons why the Veteran could not sustain employment.

In January 2015, the Veteran's former employer submitted a statement confirming that the Veteran was forced to take medical leave and that the Veteran had been on long-term disability since February 2007.  The Veteran's former employer noted that the Veteran could not sit, walk, stand, or climb, all of which were required to perform his job as a repair supervisor.

In an April 2015 VA examination, the examiner opined that the Veteran's prostate cancer did not impact his ability to work.  The examiner explained that the Veteran had stopped working in 2006 due to back pain.  The examiner stated that the Veteran's heart condition did impact his ability to work and that the Veteran should only do sedentary part-time employment.

In a July 2015 VA examination, the Veteran reported that he had not worked since 2007 after his back surgery in 2006.  The Veteran stated that his back problems limited his activities considerably.

In a February 2016 examination, the examiner noted that the Veteran stopped working in February 2007 because of back problems.  

In a June 2016 VA examination, the Veteran stated that he had not worked since 2007 due to medical problems.  The Veteran told the examiner that he could not work because of his pain level.  The examiner opined that the Veteran's prostate cancer did not impact his ability to work.

In June 2016, the Veteran's spouse submitted a statement relating to the Veteran's unemployment.  The Veteran's spouse stated that the Veteran left his job of almost thirty years because of his back. The Veteran's spouse stated that the Veteran was walking on the job one night and his legs just stopped moving. The Veteran then went to the doctor and the doctor found problems with his lower back and the Veteran had to have surgery. The Veteran's spouse went on to state that the Veteran went back to work after surgery but was in too much pain to continue. The Veteran's spouse stated the Veteran had gotten older and used a walker and a power chair because he could hardly get around.

In an August 2016 examination, the examiner noted that the Veteran's tinnitus did impact his ability to work.

The Veteran stated in his March 2007 Social Security application that he was seeking disability due to his prostate cancer.  However, he did not elaborate as to what symptoms were causing his disability.  In the same Social Security application, the Veteran mentioned he was seeking disability because of his back.  The Veteran then went on to describe several activities that he could no longer perform due to his back disability, including daily hygiene activities, cooking, and shopping.  There are a few instances where medical examiners have stated that the Veteran's service-connected disabilities impacted his ability to work and that the Veteran should only perform part-time sedentary jobs.  See March 2008, April 2015, and August 2016 records.  A March 2008 examiner stated that the Veteran could perform part-time work.  An April 2015 examiner stated that the Veteran's heart disability impacted the Veteran's ability to work and the Veteran should only do sedentary, part-time work.  In August 2016, an examiner stated that the Veteran's tinnitus did impact his ability to work, but did not say that the Veteran was unemployable.  

However, the preponderance of the evidence shows that the Veteran's service-connected disabilities are not what are preventing him from sustaining gainful employment.  Multiple medical records, Social Security records, a statement by the Veteran's wife, and the Veteran's own statements, indicate that back pain is the reason why the Veteran is unemployed.  As noted above, there were several instances when the Veteran confirmed to medical examiners that the reason he was no longer employed was due to his back pain.  Additionally, in December 2011, an examiner opined that the Veteran's psychiatric disability did not prevent him from working and in April 2015 and June 2016, examiners stated that the Veteran's prostate cancer did not prevent him from working. 
The most probative evidence shows that the Veteran's service-connected disabilities do not prevent him from following substantially gainful employment.  Rather, the evidence suggests that the Veteran has been unable to secure substantially gainful employment due to his nonservice-connected back condition.  The Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation and therefore, a grant of a TDIU is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that benefit of the doubt doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an increased rating for residuals of prostate cancer in excess of 60 percent is denied.

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


